Conviction for violating the labor law; punishment, a fine of $50.00.
In Ex parte Butcher, 53 S.W.2d 783, we said that but two matters forbidden in article 1569, P. C., 1925, are made penal by the terms of article 1572, id., viz: (1) Permitting female employees to work more than the number of hours provided for in one day; (2) failing and refusing to so arrange the work of such employees. Attention is called to this holding in view of the complaint made here that there is no averment in the complaint and information in this case that Ethel Lee, who was permitted to work in a restaurant more than nine hours in a calendar day, was an employee in said restaurant; nor that she was employed by appellant, or worked for her, or under her direction or control. The allegation in the complaint is that "Mrs. P. G. Stevens was then and there the employer in a restaurant in Taylor county, and as such did then and there permit Ethel Lee, a female, to work in said place more than nine hours in one calendar day, and did then and there fail and refuse to so arrange the work of the said Ethel Lee as that she should not work more than nine hours in said calendar day." We do not believe it the purpose of any article of chapter 3, title 18, 1925 P. C., to punish any employer, overseer, superintendent, etc., for doing or failing to do any of the matters therein penalized, except in so far as same relate to persons employed by, or while employed, controlled, or directed by such named parties, and it seems clear that the information in this case should have alleged that Ethel Lee was an employee in said restaurant employed by or under the direction and control of appellant. Failing to contain such allegation, we think the information and complaint fatally defective.
The judgment will be reversed and the prosecution ordered dismissed.
Judgment reversed and prosecution ordered dismissed. *Page 336